                            Case 1:21-cr-00272-TJK Document 5 Filed 03/19/21 Page 1 of 1

AD 442 (Rev. lllll)      Arrest Warrant




                                                    UNITED STATES DISTRICT COURT
                                                                                    for the

                                                                         District of Columbia

                        United States of America
                                      v.                                              )
                                                                                               Case: 1;21-mj-00314
                                                                                      )        Assigned To : Meriweather. Robin M.
                JORDAN KENNETH                       STOTTS
                                                                                      )        Assign. Date: 3/16/2021
                                                                                      )        Description: Complaint wI Arrest Warrant
                                                                                      )
                                                                                      )
                                 Defendant


                                                                   ARREST WARRANT
To:         Any authorized law enforcement officer

            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                             JORDAN KENNETH STOTTS
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment              0 Superseding Indictment                     0 Information            0 Superseding Information                II: Complaint
o     Probation Violation Petition                    0 Supervised Release Violation Petition                     o Violation    Notice      0 Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1752(a)(I),               (2) - Knowingly Entering or Remaining                      in any Restricted Building or Grounds Without
Lawful Authority;
40 U.S.C. § 5104(e)(2) - Violent Entry and Disorderly Conduct on Capitol Grounds.




Date: _~O=3~/1=6/=2=02=1~_
                                                                                                                   Issuing officer's signature


City and state:                           Washin      on D.C.                                  Robin M. Meriweather,              U.S. Magistrate Judge
                                                                                                                    Printed name and title


                                                                                  Return
            This warrant was received on              (date)   _~3;+-;;_16~/,__2_t.:f"2_~.•...
                                                                                          , _ , and the person   was arrested on    (date)
at   (city and state)        13
                             ~e VIA I';'~J \'   I    ft.t IV
                                                                                                                                                   V   I     I




Date:           ")/1C;   /zt7ZJ
                                                                                                         -YArreSti1ig       officer's signature



                                                                                                                    Printed name and title        t'
